

SECOND AMENDMENT TO
LEASE AGREEMENT


THIS SECOND AMENDMENT TO LEASE (this “Amendment”) is dated as of August 12,
2009, by and between XILINX, INC., a Delaware corporation (“Landlord”), and
SONICWALL, INC., a California Corporation (“Tenant”).
 
 
RECITALS
 
This Amendment is entered into with reference to the following circumstances:
 
A.           Landlord and Tenant previously entered into that certain Lease
dated June 19, 2009 (the “Original Lease”), as amended by that certain Amendment
to Lease Agreement dated June 23, 2009 (the “First Amendment”, and collectively
with the Original Lease, the “Lease”), pertaining to the premises consisting of
approximately 72,000 rentable square feet (the “Premises”) located at 2001 Logic
Drive, San Jose, California. Unless otherwise defined herein, all capitalized
terms in this Amendment shall have the same meaning ascribed to them in the
Lease.
 
B.           The Premises are currently equipped with certain security and
hazard monitoring systems, including fire and smoke alarm systems;
glass-breakage burglary monitoring systems; and several closed-circuit
surveillance camera recording systems aimed at the entrances of the Premises
(collectively, the “Security Systems”).  The Security Systems are linked to
other buildings on the Site and are not exclusive to the Premises.  The Security
Systems are monitored, operated, maintained and serviced by Landlord (or by
Landlord’s contractors or agents) in accordance with Landlord’s internal
security procedures (the “Security Procedures”).
 
C.           Landlord and Tenant desire to amend the Lease as set forth herein.
 
 
TERMS AND CONDITIONS
 
In consideration of the mutual covenants herein contained, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Landlord and Tenant agree as follows:
 
1. Commencement Date.  Subsection (b) of Item 4 of the Basic Lease Provisions is
hereby changed from “September 1, 2009” to “August 16, 2009.”  Item 5 of the
Basic Lease Provisions is hereby deleted in its entirety and replaced with
“Expiration Date: September 30, 2014.”
 
2. Security Systems.  In accordance with Landlord’s right to provide security
protection for the Site and Premises at Landlord’s sole option and cost, as
provided for in Section 22.4 of the Lease, Landlord agrees to allow Tenant to
use the Security Systems upon the following terms and conditions:
 
(a) Consent.  Tenant hereby consents to Landlord’s monitoring of the Premises
using the Security Systems (including video surveillance and recording) in
accordance with Landlord’s Security Procedures.
 
 
1

--------------------------------------------------------------------------------

 
 
(b) Cost.  There shall be no cost to Tenant for its use of the Security Systems,
except that Tenant shall reimburse Landlord for any costs incurred by Landlord
that arise from an alert triggered by the Security Systems with respect to the
Premises.  Such costs shall not include any regular ongoing monitoring costs,
but shall include any additional costs that arise directly from a response to
the alert with respect to the Premises, whether or not the cause of the alert is
determined, and whether or not the alert was triggered in error by Tenant or
Tenant’s agents or invitees.
 
(c) Changes to Security Systems and Security Procedures.  Landlord reserves the
right to alter or discontinue the Security Systems, and to revise or amend its
Security Procedures, at Landlord’s sole and absolute discretion and without
Tenant’s consent.  If there are material changes to the Security Systems and/or
Security Procedures that affect the Premises, Landlord shall notify Tenant
within a reasonable time as to such material changes.
 
(d) Termination of Use.  Landlord may terminate Tenant’s use of the Security
Systems at any time by delivering reasonable written notice to Tenant.
 
(e) Access.  Tenant acknowledges that Landlord or Landlord’s agents, vendors,
and contractors (“Landlord’s Agents”) may enter the Building and Premises in
accordance with Section 7.5 of the Lease to install, repair, alter, maintain,
replace or remove the Security Systems and related systems.  Tenant also
acknowledges that any entry by Landlord, Landlord’s Agents, or local law
enforcement or emergency responders necessitated by an alert triggered by the
Security Systems shall constitute an “emergency” for purposes of Section 7.5 of
the Lease, and shall require no notice to Tenant prior to such entry.
 
(f) Security Managers.  Tenant designates the following individual(s) as
“Tenant’s Security Manager”: Michael Christensen. The contact information for
Tenant’s Security Manager is: Address: 2001 Logic Drive, San Jose, california
95124, Phone:(408) 962-8790, Fax:________________, Email:
mchristensen@sonicwall.com.  Landlord designates the following individual(s) as
“Landlord’s Security Manager”: Steve McIntire, Director of Security.  The
contact information for Landlord’s Security Manager is: Address: 2100 Logic
Drive, San Jose, California 95124, Phone: (408) 879-4858, Fax: (408) 879-6535,
Email: steve.mcintire@xilinx.com.  Any changes to the identity or contact
information above shall be in accordance with the notice provisions in the
Lease.
 
(g) Reporting.  In the event that an alert is triggered by the Security Systems
with respect to the Premises, Landlord or Landlord’s Security Manager shall make
reasonable efforts to notify Tenant’s Security Manager by either phone, fax, or
email regarding the alert and any entry necessitated by the alert.
 
(h) Recorded Footage Request.  Tenant’s Security Manager may make reasonable
requests to view video footage recorded by the Security Systems by delivering
written notice of such request specifying the reason for the request and the
date, time, and location of the footage desired to Landlord’s Security
Manager.  If the desired footage is available and has not been previously
deleted in accordance with the Security Procedures, Landlord shall make the
footage available to Tenant’s Security Manager for viewing at a reasonable date
and time.
 
 
2

--------------------------------------------------------------------------------

 
 
(i) No Warranty.  Tenant is accepting the Security Systems and Security
Procedures in their “as is” condition, as such condition may change from time to
time.  Tenant is accepting and assuming all risks of any possible damages to
property, injuries to persons, and other problems which might arise from any
use, defect, or failure of the Security Systems or Security Procedures.  Tenant
acknowledges and agrees that Landlord is not making any expressed or implied
representations or warranties with respect to the Security Systems or Security
Procedures, including no warranties of merchantability or fitness for a
particular purpose.
 
(j) Waiver, Release and Indemnity.  In addition to any waivers, releases, and
indemnities contained in the Lease, including but not limited to the waivers,
releases, and indemnities contained in Article X of the Lease, Tenant waives any
and all rights which Tenant might possibly have to assert any claims against
Landlord for any damages, injuries, or other problems which might result from
Tenant’s use of the Security Systems, and Tenant hereby releases Landlord from
any and all such possible claims.  The waiver and release given by Tenant shall
also be deemed given by and on behalf of any and all employees, agents,
affiliates, and other persons and entities associated with Tenant.  Tenant also
hereby agrees to indemnify, defend and hold harmless Landlord from and against
any possible claims that may be made by any person or entity that arise from
Tenant’s use of the Security Systems.  The benefits of the waiver, release and
indemnity given by Tenant shall apply to Landlord and its officers, directors,
agents, affiliates and successors.
 
3. Full Force and Effect.  Except to the extent expressly modified by this
Amendment, the Lease remains in full force and effect.  To the extent any
inconsistency exists between this Amendment and the Lease, the terms and
conditions of this Amendment shall control.  This Amendment may be executed in
multiple counterparts, all of which, taken together, shall constitute one
document.  This Amendment shall be deemed effective against a party upon receipt
by the other party (or its counsel) of a counterpart executed by facsimile.
 
IN WITNESS WHEREOF, Landlord and Tenant have executed this Amendment as of the
date first above written.
 
LANDLORD:
 
TENANT:
XILINX, INC.,
a  Delaware corporation
By:  /s/ Jon A. Olson 
Name: Jon A. Olson
Its: Sr. VP, CFO
 
SONICWALL, INC.,
a California corporation
By:  /s/ Robert D. Selvi
Name: Robert D. Selvi
Its: CFO


 
3 

--------------------------------------------------------------------------------